Case 1:19-cv-09038-GBD-SDA Document 54 Filed 07/22/20 Page 1 of 1

STUART H. FINKELSTEIN, ESQ.
FINKELSTEIN LAW GROUP, PLLC
338 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900

July 224, 2020

The Honorable Stewart D. Aaron
Southern District of New York
Daniel Patrick Moynihan
United States District Court
500 Pearl Street - Courtroom 11C
New York, New York 10007
Re: Antolini vs. McCloskey, et al
Case No.: 1:19-cv-09038-GBD

Dear Judge Aaron,

To remind the court, respectfully, | represent Plaintiff Dino Antolini and we seek a conference with
your Honor regarding the purported responses to our Discovery Requests served on all
defendants October 25, 2019. We write in accordance with your Individual Practices II(A).

Plaintiff served five separate Requests for Discovery: Plaintiff's First Request for the Production
of Documents, Plaintiffs Request for Production pursuant to Rule 26 (a)(2), Plaintiff's First Set of
Interrogatories, Plaintiff's First Request for Fact and Expert Witness Interrogatories and Rule 34
Inspection Notice. In short, defendants responded to only two of our Requests (Document and
one of the Interrogatory Requests) and to those not only objected to each and every one, totaling
fifty, but answered not one of them. The other three Requests were wholly ignored.

Pursuant to your Individual Practices, | apprise the Court as follows: (1) & (2) The meet and
confer was held on July 21 at 4:23 pm ending at 4:26 pm; 3) Participants to the call, Stuart H.
Finkelstein for Plaintiff and Joshua Levin Epstein for defendants; 4) defense counsel said he
would review his responses and then get back to me by five o’clock today. He then went on to
say that if would be supplementing, he would provide me with his schedule. When | asked when
he would “schedule” his supplemental responses to be provided, he refused to answer; (5) |
informed him we will be seeking a conference with the Court due to the stonewalling and he hung
up on me.

As a result of the foregoing behavior Plaintiff seeks a conference with the Court to obtain
discovery from defendants.

Respectfully, | remain,

 

SHF/tc
To all counsel of record via ECF
